Citation Nr: 0010546	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-17 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an evaluation in excess of 30 percent for 
right knee traumatic arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, continued the evaluation for 
the veteran's right knee disability at 30 percent.

The Board remanded this issue for further development in May 
1999.  That development has been completed and the matter is 
now before the Board for final appellate disposition.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim on appeal is of record.

2. The veteran's right knee disability is manifested by post-
traumatic arthritis, residual contracture flexion of 
20 degrees and mild laxity of the medial and lateral 
collateral ligaments.


CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 
30 percent for right knee traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003-5010-5259-5260-5261 (1999).

2. The schedular criteria for a 10 percent evaluation for 
instability of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1999).

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (1999).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(1999).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

Here, the veteran's right knee disability is assigned the 
maximum schedular evaluation under 38 C.F.R. Part 4, § 4.71a 
Diagnostic Code 5257 (1999).  Under that provision a 10 
percent evaluation is assigned where there is evidence of 
slight recurrent subluxation or lateral instability; a 20 
percent evaluation is assigned where there is evidence of 
moderate recurrent subluxation or lateral instability; and a 
30 percent evaluation is warranted where there is evidence of 
severe recurrent subluxation or lateral instability.

Additional codes may also be for application in this case.  
Under Diagnostic Code 5261, where there is evidence of 
extension limited to 10 degrees, a 10 percent evaluation is 
assigned; upon a showing of extension limited to 15 degrees, 
a 20 percent evaluation is warranted; and a limitation to 20 
degrees warrants a 30 percent evaluation.  In order to 
warrant a 40 percent evaluation leg extension must be limited 
to 30 degrees, and a 50 percent evaluation is warranted if 
leg extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
Diagnostic Code 5261 (1999).

With respect to the veteran's traumatic arthritis, Diagnostic 
Code 5010 (Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  See 38 C.F.R. Part 4, § 4.71a.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, where the limitation of motion 
for the specific joint (or joints) involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rating can 
be based upon x-ray evidence.

Absent evidence of ankylosis or impairment of the tibia and 
fibula, Diagnostic Codes 5256 and 5262 are not for 
consideration and application.


Factual Background

The veteran's service medical records show that the veteran 
suffered a torn medial semilunar cartilage of the right knee 
in April 1954.  Surgery was performed in June 1954 to excise 
the torn cartilage.  

Of record are lay statements dated in May and June of 1987 
from the veteran's spouse and 2 other people which related 
that the veteran had constant pain, walked with a limp, and 
was limited in his choice of vocations due to his knee 
problems.

The veteran underwent a VA examination in July 1987.  He 
complained that the pain in his right knee was getting worse.  
He could not climb stairs or walk very far without severe 
pain.  He also stated that his knee sometimes gave out 
causing him to fall, and that it swelled and popped.  

August 1987 x-rays of both knees showed bilateral 
degenerative joint disease, left greater than right, and 
possible vacuum phenomenon, left.

The veteran was afforded a VA orthopedic examination in 
September 1987.  The examiner found no muscular atrophy or 
weakness in the lower extremities.  Neurological examination 
of the lower extremities was entirely negative.  Examination 
of the right knee revealed a moderate degree of hypertrophic 
changes.  A well-healed, incisional scar was present over the 
medial aspect of the knee.  It was non-adherent and non-
tender.  No swelling, redness, increased fluid or tenderness 
was present about the joint.  All ligaments were intact with 
good stability.  Motion on flexion was slightly limited to 
130 degrees, and extension was normal to zero degrees.  
McMurray's sign was negative.  Examination of both knees 
while standing with heels together revealed a moderate degree 
of genu valgum deformity.  The relevant diagnosis was right 
knee, residual of post operative medial meniscectomy, 
chondromalacia of the patella and post-traumatic arthritis, 
symptomatic, chronic.

In October 1987 the RO granted service connection and 
assigned a 10 percent evaluation effective in June 1987.

A September 1990 clinical record shows that the veteran had 
been diagnosed with bilateral tricompartmental degenerative 
joint disease of the knees with varus deformity and loss of 
medial joint space.

The veteran was afforded another VA examination in November 
1990.  He reported pertinent history of an initial injury 
which included a fractured right patella and required an open 
incision to remove a patella fragment.  His present 
complaints were of severe pain in his right knee with 
ambulation and constant swelling.  He was using a cane at 
that time.  

Physical examination revealed a healed anteromedial surgical 
scar and a small scar of the medial joint [line].  He had 
positive effusion and range of motion was from 20 to 95 
degrees.  There was severe crepitus with range of motion.  
There was no joint line tenderness, however there was some 
tenderness over the medial osteophytes.  Right knee x-rays 
showed tricompartmental degenerative joint disease.  The 
impression was status-post right patellar fracture and medial 
meniscectomy with post-traumatic arthritis.  It was noted 
that the veteran would most likely require bilateral total 
knee replacements in the future.  The RO increased the 
evaluation for the veteran's right knee to 30 percent in a 
February 1991 rating decision.

The veteran most recently filed for an increase in September 
1997.  In support of his claim he submitted twelve pages of 
clinical records which demonstrate that he was treated for 
complaints of right knee pain on several occasions between 
June 1992 and August 1997.

The veteran was afforded another VA examination in December 
1997.  Physical examination of the right lower extremity 
revealed a 6-inch medial parapatellar scar which was healed, 
non-tender and mobile.  It was noted that the veteran had a 
four-finger varus deformity of the knees.  When the veteran's 
ankles were put together the examiner could put 4 of his 
fingers between the knees.  The medial and lateral collateral 
ligaments were noted to be mildly lax.  There was pain on 
forced flexion of the right knee and range of motion was 
limited to zero degrees extension to 95 degrees flexion 
compared to zero to 120 degrees in the left knee.  There was 
moderate crepitation in the right knee on motion and on 
patellar entrapment there was crepitation and some pain.  
Circumference of the thighs was 17 inches bilaterally.  The 
right knee measured 16 inches in circumference compared to 
151/2 inches on the left, and the calves were equal at 13 
inches in circumference.  Lachman's test was negative and 
there was no evidence of anterior or posterior cruciate 
ligament instability.  The diagnoses were severe 
chondromalacia and moderately severe osteoarthritis of the 
right knee.  The examiner recommended arthroscopic 
examination and treatment.  

The RO denied the veteran's claim for an increased evaluation 
in February 1998 and in October 1998 found that the matter 
did not present such an exceptional or unusual disability 
picture so as to warrant referral to the Director, 
Compensation and Pension.  The matter then came before the 
Board in May 1999 where the issue of an evaluation in excess 
of 30 percent for right knee traumatic arthritis was remanded 
for additional development to include another VA orthopedic 
examination.

A Board certified orthopedic surgeon performed the 
examination in June 1999.  The examiner indicated that the 
claims file and the Board's remand was reviewed.  The history 
of the injury given by the veteran included a chipped 
kneecap.  He stated he used a cane and that he had constant 
difficulty with regard to the right knee with swelling, pain 
and occasional instability.  He did not wear a brace and 
denied any history of subsequent surgery or injury.

Physical examination revealed that the veteran walked with an 
antalgic gait on the right and utilized a cane in the left 
hand.  He demonstrated some lateral thrust with weight 
bearing on the right.  A 20 degree flexion contracture with 
maximum flexion to 90 degrees was noted.  He had tenderness 
to palpation along the medial joint line and some valgus 
psuedolaxity.  Crepitation with range of motion was present.  
Mild effusion was noted.  He had a well-healed 12 centimeter 
median parapatellar scar which was nontender.  20 degrees 
varus angulation to the right knee was demonstrated.  X-ray 
evaluation revealed in-stage degenerative change with 
obliteration of the medial joint compartment.  Peripheral 
osteophytes were also noted along the patellofemoral joint.  
The diagnosis was degenerative joint disease, right knee, 
severe.

The examining physician remarked that functional limitations 
caused by the right knee disability were related to limited 
range of motion and pain on use of motion.  No evidence of 
weakened motion or excess fatigability was noted.  He simply 
had pain with weight bearing and range of motion.  He was 
limited in his abilities to performing a sedentary 
occupation.  It was the examiner's opinion that in all 
medical probability no other disabilities were factors in the 
veteran's right knee impairment.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
appellant is required in order to satisfy the VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

The record reflects that the RO evaluated the veteran's right 
knee traumatic arthritis under the rating criteria for knee, 
other impairment of.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).  The Board finds, based upon the medical 
evidence of record, that the veteran's disabilities are more 
appropriately primarily rated under the criteria applicable 
to traumatic arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).

Although the Board has reviewed the evidence of record in its 
entirety, it finds that the most probative evidence are the 
VA examinations conducted in June 1999 and December 1997.  
See Francisco v. Brown, 7 Vet. App. 55.  In the June 1999 
report in particular, the examiner noted that the veteran 
walked with an antalgic gait on the right and demonstrated a 
20 degree flexion contracture with maximum flexion to 
90 degrees.  The Board notes that the normal range of motion 
for the knee is from zero to 140 degrees as shown in the 
Schedule of Ratings for musculoskeletal disabilities.  
38 C.F.R. § 4.71-3, Plate II (1999).  Further, the examiner 
commented that functional limitations were limited to limited 
range of motion and pain on use.  No evidence of weakened 
motion or [excess] fatigability was found.  

The VA examination in December 1997 noted only mild laxity of 
the medial and lateral collateral ligaments and range of 
motion limited to zero degrees extension to 95 degrees 
flexion compared to zero to 120 degrees in the left knee.  
Not atrophy of the musculature in the right lower extremity 
was noted as circumference of the thighs was 17 inches 
bilaterally, and the calves were equal at 13 inches in 
circumference. 

As mentioned above, the veteran's right knee disability is 
most appropriately evaluated under 38 C.F.R. § 4.71a 
Diagnostic Code 5010.  Diagnostic Code 5010 pertains to 
arthritis due to trauma and which is substantiated by x-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
That code provides that the disability shall be rated as 
degenerative arthritis and directs that such arthritis is 
rated on the basis of limitation of motion under the 
pertinent diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  In the most recent VA examination the 
objective findings included a demonstrated 20 degree flexion 
contracture with normal range of motion being zero to 140 
degrees.  Therefore, the objective data of the veteran's 
right knee impairment supports an evaluation of no greater 
than 30 percent under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010 (1999). 

Opinions from the VA General Counsel have noted that where 
additional disability is shown, a veteran rated for 
disability due to arthritis may also obtain a separate rating 
under Diagnostic Code 5257 for instability.  See e.g. 
VAOPGCPREC 23-97.  As the evidence above demonstrates, there 
is evidence of slight instability therefore a 10 percent 
evaluation under Diagnostic Code 5257 for instability is 
consistent with the evidence.

Diagnostic Code 5259 (cartilage, semilunar, removal of, 
symptomatic) may be for application, however it would not 
entitle the veteran to a higher evaluation as 10 percent is 
the maximum available under that code.  Further, the symptoms 
are contemplated by the assignment of evaluations under other 
codes herein.

With respect to Diagnostic Code 5262, the veteran's medical 
record does not demonstrate impairment to the tibia or 
fibula, nonunion, loose motion, or the need for a brace.  In 
fact, the record indicates that a brace is not worn.  Thus, 
the objective data of record with respect to the impairment 
of the veteran's right knee does not correlate with the 
rating criteria under Diagnostic Code 5262.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5262.  Therefore, in this regard, 
Diagnostic Code 5262 also is not for application in this 
veteran's case.  Id.

Additionally, the Board points out that in DeLuca v. Brown, 8 
Vet. App. 202, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that 
38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, in this veteran's case, the Board must 
consider the "functional loss" of a musculoskeletal 
disability under 4.40; see also 38 C.F.R. § 4.10.  Functional 
loss may occur as a result of weakness of pain on motion of 
the affected extremity.  38 C.F.R. § 4.40.  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45.  

In view of the aforementioned, and in determining functional 
impairment, the Board has carefully considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  In this case, the most recent 
VA examiner has directly addressed this issue, finding that 
functional limitations were limited to limited range of 
motion and pain on use.  No evidence of weakened motion or 
[excess] fatigability was found.  While there is evidence of 
pain, the record does not suggest that the pain results in 
functional impairment beyond what is contemplated by the 
evaluation described above.  The Board acknowledges the 
veteran's assertions that he experiences pain and swelling in 
the right knee; however, there is no data of record to 
substantiate severity such that it results in impairment that 
rises to the level of an evaluation in excess of 30 percent.  
Id.  

Finally, as shown above, the Board has considered the 
veteran's record in its entirety and all potential applicable 
law and regulations pertinent to this veteran's allegations 
and raised issues.  Schafrath v. Derwinski, 1 Vet. App. 589.  
In light of the discussion above, and pursuant to VA law that 
requires that all doubt as to any matter be resolved in favor 
of the veteran, the Board concludes that an evaluation in 
excess of 30 percent for traumatic arthritis of the right 
knee and 10 percent for slight instability of the right knee 
is not warranted in this veteran's case.  











ORDER

Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right knee is denied.

Entitlement to a 10 percent evaluation for slight instability 
of the right knee is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


